                                                                         . 1
                                                                      .r.~'       -- J
                                                                             .... ,
                                                                  '· '- '-            ,FFICE
UNITED STATES DISTRICT COURT                               ·~ 1·,, · -· '        .uURT E D N v
EASTERN DISTRICT OF NEW YORK
                                                                    JAN 15 20";
                                                         *
---------------------------------------------------------------
CYNTHEL CHRISTIE EL,

                           Plaintiff,                                           MEMORANDUM & ORDER
                                                                                2: l 9-CV-6423 (WFK) (RML)
                           V.

DEUTSCHE BANK NATIONAL, et al.,

                           Defendants.


WILLIAM F. KUNTZ, II, United States District Judge :

         On N ovember 19, 20 19, Pla intiff filed the instant prose action. By letter dated

November 22, 20 19, the Court informed Plaintiff that her submission was deficient as she fai led

to pay the fi ling fee or submit an application for in forma pauperis relief. Plaintiff was provided

with the informa pauperis fonn and instructed that, in order to proceed, she was required to cure

the defici ency within 14 days. On December 10, 20 19, plaintiff returned the form-signed but

otherwise blank- with a stamp across all pages citing to Crandall v. State, 73 U.S. 35 (1867),

and, on a separate page, the fo llowing statement:

         All Sovereign, Private, Civi lian inhabitants shall have free access to all Judicial
         Courts of the several states. All Clerks and/or Deputy shall fi le all documents of
         paper for any/or all sovereign, private civilian inJ1abitants; Free and w ithout
         charge of Fees. Crandall vs State ofNevada, 73 U.S. 35.
ECF Nos. 6 and 7. However, as every case addressing plaintiffs argument has held, Crandall

has nothing to do with the statutory requirement in 28 U .S.C. § 19 14 that a plaintiff must pay a

fi ling fee or be excused by reason of informapauperis status under 28 U.S.C. § 19 15. See. e.g.,

Gaul v. Ch,ysler Fin. Servs. Ams. , LLC. , 15-1337, 657 F. App 'x 16, 19 (2d Cir. July 1, 2016);

Eric v. Kansas, l 9-CV-4083 , 20 19 WL 5787950, at* 1 (D. Kan. Nov. 6, 2019); Neighbors v.

Smith, 17-CV-4028, 20 17 WL 195 1000, at *2 (D. Kan. May 11 , 2017); Walker v. Village Court,
l 7-CV-39Q, 2017 WL 4220415, at *l (N.D.N.Y. Aug. 4, 2017) (Peebles, Mag. J.); Marrakush

Society v. New Jersey State Police, 09-2518, 2009 WL 2366132, at *36 (D.N.J. July 30, 2009).

       Accordingly, the action is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and

therefore informa pauperis status is denied for purpose of an appeal. Coppedge v. United States,

369 U.S. 438, 444-45 (1962). The Clerk of Court is respectfully requested to mail this order to

the address of record and close this case.




                                                                s/WFK


                                                    United States Di

Dated: January 14, 2020
       Brooklyn, New York




                                               2
